Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed January 28th, 2021, in which Claims 1, 8, and 15 have been amended.  Claim 13 has been cancelled.  The amendments have been entered.  Claims 1-12 and 14-20 are currently pending.  
After an examiner-initiated interview on February 16th, 2021, the examiner and applicant agreed upon additional amendments to Claims 1, 8, and 15, and to the cancellation of Claim 6 to put the application in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by attorney Jim Boice in a phone conversation on February 16th, 2020.

The application has been amended as follows: 
In Claim 1:
… identifying, by one or more processors, a quantity of open windows on a 
Claim 6 has been cancelled.
8:
… identifying a quantity of open windows on a 
In Claim 15:
… fourth program instructions to identify a quantity of open windows on a 
The examiner’s amendment has been made to avoid rejections to Claims 1, 8, and 15 under 35 U.S.C. 112(b) for a lack of antecedent basis for the display limitation and to avoid a rejection of Claim 6 under 35 U.S.C. 112(d), for failure to further limit the claim upon which it depends. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1:
… retrieving, by one or more processors, multiple child solution instances to the question … 
identifying, by one or more processors, a quantity of open windows on a display on the computer when the question from the user of the computer is received;
determining, by one or more processors, a level of distraction to the user caused by the quantity of open windows on the display of the computer when the question from the user is asked;
determining, by one or more processors, a quantity of the multiple child solution instances to be simultaneously displayed on the display on the computer based on the level of distraction …

In Claim 8:
… retrieving multiple child solution instances to the question … 
identifying a quantity of open windows on a display on the computer when the question from the user of the computer is received;
determining a level of distraction to the user caused by the quantity of open windows on the display of the computer when the question from the user is asked;
determining a quantity of the multiple child solution instances to be simultaneously displayed on the display on the computer based on the level of distraction …

In Claim 15:
… retrieve multiple child solution instances to the question 
… identify a quantity of open windows on a display on the computer when the question from the user of the computer is received;
… determine a level of distraction to the user caused by the quantity of open windows on the display of the computer when the question from the user is asked;
… determine a quantity of the multiple child solution instances to be simultaneously displayed on the display on the computer based on the level of distraction …

The closest prior art of record to the above limitation is Chaar, US PG Pub 2005/0221268, which, in an unrelated contest, does identify a quantity of open windows that are not related to the task at hand, and also determines a level of distraction of the user.  However, Chaar contains no teaching relating these two tasks and further, Chaar uses these measurements to determine whether a student is learning properly, rather than to determine an appropriate number of possible solutions to a person’s computer problem or question, to display.  Similarly, 
The closest prior art to the remainder of the claim is Li, US PG Pub 2011/0055699, which uses context in order to help determine solutions to a user’s computer problem.  

Dependent Claims 2-5, 7, 9-12, 14, and 16-20 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/Examiner, Art Unit 2122